Citation Nr: 1544063	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-15 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for the residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a disability manifested by sterility and erectile dysfunction, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, denying the claim currently on appeal.  The Veteran filed a notice of disagreement (NOD) on August 2012.  A statement of the case (SOC) on April 2013.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on May 2013.

In August 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A written transcript of that hearing has been prepared and associated with the evidence of record.

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1   (2009).  In light of this holding, and the fact that the Veteran has claimed as well as been diagnosed with different genitourinary conditions, to include specific claims for sterility and erectile dysfunction, both of which he relates to Agent Orange exposure, the issue with regard to entitlement to service connection for sterility on the title page has been recharacterized, as listed above.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to an increased evaluation for the Veteran's service-connected posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based upon unemployability (TDIU) have been raised by the record in an August 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and a disability manifested by sterility and erectile dysfunction, to include as due to herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

The medical evidence of record does not reflect that the Veteran has a currently diagnosed TBI.


CONCLUSION OF LAW

The criteria for service connection for TBI are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Conway  v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  Specifically, a letter dated in August 2012, sent prior to the initial unfavorable rating decision issued in January 2012, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for TBI, as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

 VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained. 

The Board also acknowledges that, to date, VA has neither afforded the Veteran an examination, nor solicited a medical opinion regarding TBI; however, no VA examination is necessary to satisfy the duty to assist in this case. Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical examination or opinion when such is necessary to make a decision on a claim.  Specifically, a VA examination is required where the record contains competent evidence of a current disability, and indicates that the disability or symptoms may be associated with military service, but does not contain sufficient evidence for the Secretary to make a decision.  Id.  

In regard to his TBI claim, as discussed below, there is no competent evidence that the Veteran has a current diagnosis of any TBI.  Although it is noted that the Veteran himself has proffered allegations that he may have a current diagnosis of TBI because he has previously complained of cognitive deficits and recalls a motor vehicle accident with head injury in military service, the record does not contain any independent or competent medical indication of such official current diagnosis, aside from these allegations, which are insufficient to trigger the duty to assist.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory statement alleging a relationship was insufficient for entitlement to a VA medical examination, and if it was, would obviate the carefully drafted statutory standards governing the provision of medical examinations).  In such circumstances, there is no duty to obtain a medical examination or opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006). 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Background

The Veteran contends that he currently suffers from the residuals of a TBI that he relates to military service, particularly via a motor vehicle accident while serving in the Republic of Vietnam.  In this regard the Veteran indicated that he has experienced various cognitive defects that affect his overall functioning.

A review of the Veteran's service treatment records reveals no diagnoses of TBI or any discussion of treatment for a motor vehicle accident during active military service.  The Veteran's exit physical examination was also absent for such notations.

A review of the Veteran's post-service outpatient treatment records revealed that the Veteran was seen in January 2011 for evaluation of a possible brain injury.  The Veteran reported three incidents during his deployment to the Republic of Vietnam associated with alterations in consciousness.  The Veteran described, difficulties with short term memory and attention beginning approximately two years prior.  The examiner stated that given the time course of the Veteran's cognitive complaints, it is highly unlikely that his current cognitive complaints are associated with his
history of blast exposure during  his Vietnam deployment.  However, a neuropsychological evaluation was ordered.  The Veteran was evaluated by neuropsychology on May 2011.  The results of the evaluation were within normal limits and did not suggest significant impairment in cognitive functioning.  No diagnosis of TBI has been shown in the Veteran's outpatient treatment records.

Analysis

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for TBI.  In making this determination, the Board highlights that the first element required for service connection is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Without a current disability, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer  v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

With respect to the first element required for service connection, in this case, the evidence does not show that there is a current disability, as the medical evidence of record reveals no diagnosed TBI.  Rather, the Veteran's post-service treatment records merely show that he complained of neurological impairment, with a notation of normal findings and no diagnosis of TBI in that regard.

Additionally, while the Veteran maintains that he was involved in a motor vehicle accident in service, the evidence of record does not establish that he has residuals of any head injury sustained in such an incident.. 

The only other evidence in the claims file supporting the existence of a TBI is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or neurology more particularly, and that he is merely speculating as to whether he has current TBI.  In this regard, he is not competent to diagnose TBI, as such diagnosis requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has current TBI are lacking in probative value. 

In short, in the absence of medical evidence demonstrating current TBI, a preponderance of the evidence is against the claim.  Accordingly, because the first element required for service connection-presence of a current disability-has not been satisfied, the Veteran's claim of entitlement to service connection for TBI must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for the residuals of a TBI is denied.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claims.

A remand is required to provide the Veteran with a VA examination for his disability manifested by sterility and erectile dysfunction.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology). 

Here, the Board finds that the Veteran has presented evidence of a current disability, as outpatient treatment records show that the Veteran has been treated for both a history of sterility and erectile dysfunction.

Additionally, the Board finds that, via the Veteran's conceded exposure to Agent Orange via his documented service in the Republic of Vietnam during the applicable presumptive period, he has provided an indication of an in-service injury.

However, it is noted that the Veteran's disability manifested by sterility and erectile dysfunction is not currently recognized by VA regulations for application of the presumption.  38 C.F.R. §§ 3.307, 3.309 (2014).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran who does not meet the requirements of 38 C.F.R. § 3.309  does not preclude him from establishing service connection by way of proof of actual direct causation.  Combee v. Brown, 34 F.2d 1039, 1041-42 (Fed. Cir. 1994).  As such, even though the Veteran does not meet the enumerated criteria for consideration of presumptive service connection for Agent Orange exposure, it does not absolve VA the responsibility of inquiring whether a medical opinion could be proffered to show that such disability manifested by sterility and erectile dysfunction was directly related to the Veteran's military service, to include exposure to Agent Orange.

Thus, the issue turns upon a finding of nexus between the claimed exposure and the later development of a disability manifested by sterility and erectile dysfunction. Although the Veteran indicates that his VA doctors have suggested a link, they do not provide information and opinions based on the Veteran's specific and unique case.  As such, this indication is inadequate to establish a nexus and, therefore, a medical opinion is necessary to resolve the inquiry at hand.

In regard to the Veteran's claim for bilateral hearing loss and tinnitus, although the Veteran has already been provided a VA examination for these condition, the Board finds that the opinion provided in conjunction therein is inadequate.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr, 21 Vet. App. at 303.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295   (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the Veteran was provided with a VA audiological examination in March 2012.  Although the Veteran's diagnoses of bilateral hearing loss and tinnitus were confirmed, the examiner opined that they were less likely than not related to the Veteran's military service.  In support, the VA examiner provided that service treatment records were absent for any notations of hearing loss.  The Court has found that an examination is inadequate where the examiner relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

As such, the Veteran should be afforded a new VA audiological examination which takes the Veteran's exposure to acoustic trauma into account, to include his military occupational specialty as a truck driver and exposure to small arms fire and mortars, as the Veteran served in combat in the Republic of Vietnam.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination in order to determine a diagnosis and the etiology of his disability manifested by sterility and erectile dysfunction. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision. In particular, the examiner must consider the Veteran's conceded Agent Orange exposure while serving in the Republic of Vietnam.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability manifested by sterility and erectile dysfunction was caused by, or is the result of, the Veteran's having been exposed Agent Orange on a direct basis.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Additionally, the Veteran should be afforded an additional VA audiological examination in order to ascertain the etiology of his currently diagnosed bilateral hearing loss and tinnitus.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision. In particular, the examiner must consider the Veteran's military occupational specialty as a truck driver in service and exposure to small arms fire and mortars during combat service in the Republic of Vietnam.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss and/or tinnitus was caused by, or is the result of, the Veteran's having been exposed to acoustic trauma in military service.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


